Citation Nr: 1126339	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right buttock.

2.  Entitlement to a compensable disability rating for postoperative chronic hypertrophic rhinitis with polyposis.

3.  Entitlement to a compensable disability rating for thrombotic hemorrhoids, post hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2007, the Board remanded the issue of entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right buttock for further evidentiary development, and denied the issues of entitlement to a compensable disability rating for postoperative chronic hypertrophic rhinitis with polyposis and entitlement to a compensable disability rating for thrombotic hemorrhoids, post hemorrhoidectomy.  In May 2008, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand the latter two claims to the Board.

In September 2009, the Board denied entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right buttock, entitlement to a compensable disability rating for postoperative chronic hypertrophic rhinitis with polyposis, and entitlement to a compensable disability rating for thrombotic hemorrhoids, post hemorrhoidectomy.  In May 2010, the Court granted a Joint Motion to remand these three claims to the Board.

Also in September 2009, the Board remanded the issues of entitlement to a disability rating in excess of 10 percent for scar on the right buttock and thigh, entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right leg, entitlement to a disability rating in excess of 10 percent for right lateral femoral cutaneous neuropathy, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further evidentiary development.  As the requested development is still in the process of being completed, these four issues have not yet been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the current appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's increased rating claims for residuals of a shell fragment wound to the right buttock, postoperative chronic hypertrophic rhinitis with polyposis, and thrombotic hemorrhoids, post hemorrhoidectomy.

The Veteran underwent a VA muscles examination in June 2008.  Pursuant to the Veteran's claim for a TDIU, the Board instructed in its September 2009 remand to return the claims file to the June 2008 examiner, if available, to provide the following opinion after review of the claims file: to what extent would the Veteran's service-connected physical disabilities (right buttock shell fragment wound, right leg shell fragment wound, right buttock and thigh scar, right lateral femoral cutaneous neuropathy, rhinitis, and hemorrhoids) in conjunction with his PTSD affect his ability to obtain or retain gainful employment (without regard to his age).

In the May 2010 Joint Motion to remand the parties essentially determined that the increased rating claims for residuals of a shell fragment wound to the right buttock, postoperative chronic hypertrophic rhinitis with polyposis, and thrombotic hemorrhoids, post hemorrhoidectomy, are inextricably intertwined with the claim for a TDIU.  It was suggested that the final outcome of the TDIU claim following fulfillment of the Board's September 2009 remand instructions could materially affect the result of the current increased rating claims on appeal with regard to whether referral for extraschedular consideration of these increased rating claims under 38 C.F.R. § 3.321(b)(1) (2010) may be warranted.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated); see also Brambley v. Principi (17 Vet. App. 20, 24) (2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After the development requested in the Board's September 2009 remand with regard to obtaining a medical opinion from the June 2008 VA examiner, as well as any additional development deemed necessary, has been completed, the Veteran's claims for increased ratings for residuals of a shell fragment wound to the right buttock, postoperative chronic hypertrophic rhinitis with polyposis, and thrombotic hemorrhoids, post hemorrhoidectomy, should be readjudicated, to specifically include whether such claims should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010) if necessary.

2.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

